            Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

BIANCA FLETCHER                                                                         PLAINTIFF

V.                                       NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; and JOHN DOES 1-2                                                       DEFENDANTS


                  DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS

       Come now Defendants, NITV Federal Services, LLC, and Gene Shook, by and through

their counsel, Barber Law Firm PLLC, and submit the following material facts as to which they

contend there are no genuine issues to be tried, as part of its Motion for Summary Judgment, and

pursuant to Rule 56.1 of the Local Rules of the United States District Court for the Eastern

District of Arkansas, do hereby state:

       1.       Bianca Fletcher was employed as a Correctional Officer II with the Arkansas

Department of Correction until her termination in April and May of 2019. (Doc. 2 ¶¶ 4–5). She

worked at the Tucker Maximum Security Unit. Exhibit 1, Deposition of Bianca Fletcher, p. 12:4-5.

       2.       To enter the Tucker Maximum Security Unit, each individual removes his or her

shoes and belt and is scanned using an Adani body scanner and a cellular signal scanner. Exhibit

2, Deposition of Aundrea Culclager, pp. 14:4-15:25. Entrants’ personal property is scanned by x-

ray machine, and entrants must pass through a metal detector. Exhibit 2, Deposition of Aundrea

Culclager, pp. 22-23 and ADC Administrative Directive 14-44 (Ex. 1, ADC 0237–0242). Entrants

are also administered a “pat” search before entry is permitted. Exhibit 2, Deposition of Aundrea

Culclager, pp. 14:4-15:25. If any entry test or search is unsuccessful or inconclusive after multiple

attempts, ADC personnel may perform a strip search with the entrant’s consent. Exhibit 2,
            Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 2 of 9




Deposition of Aundrea Culclager, pp. 22-23 and ADC Administrative Directive 14-44 (Ex. 1,

ADC 0237–0242).

       3.       The Adani scanner creates an image of the entrant’s body and reveals any foreign

objects or contraband. Exhibit 2, Deposition of Aundrea Culclager, p. 16:1-11. When a scan

detects an object that cannot be identified by ADC personnel, the entrant is required to be re-

scanned by the Adani scanner. Exhibit 2, Deposition of Aundrea Culclager, pp. 16:12-17:6. If the

second scan is inconclusive, the entrant is requested to consent to a strip search before being re-

scanned by the Adani scanner. Id.

       4.       On April 30, 2019, Plaintiff reported for work and was scanned twice using the

Adani body scanner. Exhibit 1, Deposition of Bianca Fletcher, pp. 81:13-82:6. Both scans revealed

an anomaly believed to be contraband in the area of Plaintiff’s pelvis. Exhibit 1, Deposition of

Bianca Fletcher, pp. 87:14-88:8; Exhibit 2, Deposition of Aundrea Culclager, pp. 52-53 and ADC

images dated April 30, 2019 (Ex. 9, ADC 0177-0186). Ms. Fletcher believed that the Adani

scanner was wrong and is frequently wrong; however, she did not sue the manufacturer of the

Adani scanner. Exhibit 1, Deposition of Bianca Fletcher, p. 129.

       5.       Aundrea Culclager served as a warden at the time of the ADC investigation at issue

in this lawsuit.    By the time of her deposition, Ms. Culclager had been promoted to

superintendent. She served with the ADC for 32 years with the following ranks: corporal,

sergeant, lieutenant, captain, major, deputy warden, warden, and finally superintendent. Exhibit

2, Deposition of Aundrea Culclager, pp. 10:5-11:14. She holds an undergraduate degree and a

master’s degree. Id.




                                                2
            Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 3 of 9




       6.       Plaintiff was escorted by ADC personnel into the facility for a strip search to be

conducted. Exhibit 1, Deposition of Bianca Fletcher, p. 82:10-83:17. During the escort and prior

to the strip search, surveillance footage indicates Plaintiff passed an object to ADC Captain Nicola

Kelly, who placed the object in her back pocket. Exhibit 2, Deposition of Aundrea Culclager, pp.

37-42 and ADC images dated April 30, 2019 (Ex. 9, ADC 0175-0176).

       7.       During the strip search, Plaintiff revealed that she had a bank card, which is

considered contraband, in her back pocket. Exhibit 1, Deposition of Bianca Fletcher, p. 86:3-11.

       8.       After the strip search, Plaintiff returned to the entrance where another body scan

was performed, this time with negative results. Exhibit 1, Deposition of Bianca Fletcher, p. 88:9-

24. Plaintiff was tested for controlled substances, and her vehicle was searched before she was sent

home by Warden Aundrea Culclager. Id.

       9.       ADC policy permits the use of computer voice stress analysis in connection with

internal affairs and investigations. Exhibit 2, Deposition of Aundrea Culclager, pp. 26-27 and

Administrative Directive 17-16 (Ex. 3, pp. ADC 0042–0051). ADC Administrative Directive 17-16

provides procedural safeguards and expressly provides that “(t)he requesting authority will not

sustain a complaint against an employee solely on the basis of computerized voice stress analysis

results. There must be at least one additional item of corroborating evidence in the written report

completed by the investigating office in order for the requesting authority to sustain the

complaint.” Exhibit 2, Deposition of Aundrea Culclager, pp. 26-27 and Administrative Directive

17-16 (Ex. 3, p. ADC 0046).

       10.      The computer voice stress analyzer software and system developed by NITV Federal

Services, LLC, is marketed as an investigative tool only. Exhibit 2, Deposition of Aundrea



                                                 3
          Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 4 of 9




Culclager, pp. 25-26 and End-User License Agreement for CVSA Software between ADC and

NITV Federal Services, LLC (Ex. 2, pp. NITV 000001-000003). The licensing agreement between

ADC and NITV Federal Services, LLC expressly provides that the “results of any testing should

not be used as a final determinant.” Id.

       11.     In connection with the incident on April 30, 2019, Plaintiff was interviewed and

underwent a computer voice stress analysis conducted by ADC Investigator Donna Best on May 2,

2019. Exhibit 1, Deposition of Bianca Fletcher, pp. 89:2-16, 90:12-91:10.

       12.     Following an interview and a computer voice stress analysis of Nicola Kelly, who

was also terminated, Plaintiff was interviewed a second time and underwent a second computer

voice stress analysis conducted by ADC Investigator Donna Best on May 3, 2019. Exhibit 1,

Deposition of Bianca Fletcher, pp. 92:12-94:9.

       13.     In addition to Plaintiff, ADC Investigator Donna Best interviewed Nicola Kelly,

Sergeant Cora Harris, and Officer Jasmine Releford. Exhibit 2, Deposition of Aundrea Culclager,

pp. 35-37 and Final Report of ADC Internal Affairs, IAD Case Number 19-178 (Ex. 8, pp. ADC

0259-0269). ADC Investigator Donna Best reviewed incident reports, surveillance footage, Adani

scan imaging, and other internal documents. Id.

       14.     Plaintiff’s first computer voice stress analysis was inconclusive. Exhibit 2,

Deposition of Aundrea Culclager, pp. 35-37 and Final Report of ADC Internal Affairs, IAD Case

Number 19-178 (Ex. 8, p. ADC 0268). Plaintiff’s second computer voice stress analysis indicated

deception in connection with questions related to Plaintiff’s communication and dealings with

Nicola Kelly. Id.




                                                  4
          Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 5 of 9




       15.     Captain Kelly was interviewed and asked whether Ms. Fletcher passed contraband

to her. Captain Kelly initially denied that Fletcher passed contraband to her, but then said, “If she

did, it was a piece of paper, but I don’t even remember her doing that.” Exhibit 2, Deposition of

Aundrea Culclager, pp. 41.

       16.     In her interview, Captain Kelly denied having a personal relationship with Ms.

Fletcher and denied having the type of relationship where they would have one another’s phone

number. Exhibit 2, Deposition of Aundrea Culclager, pp. 46. However, Ms. Fletcher admitted in

her deposition that she had Captain Kelly’s number saved in her phone. Exhibit 1, Deposition of

Bianca Fletcher, p. 79.

       17.     Ms. Fletcher testified that she had applied to become a sergeant. She further

admitted that Captain Nicola Kelly gave her answers to the sergeant’s exam in advance. Exhibit 1,

Deposition of Bianca Fletcher, p. 70. Ms. Culclager testified that Captain Kelly could have been

disciplined for providing Fletcher with answers to the sergeant’s exam; that was not supposed to

happen. Exhibit 2, Deposition of Aundrea Culclager, p. 57. Captain Kelly’s conduct indicated to

then Warden Culclager that Captain Kelly was biased in favor of Ms. Fletcher.             Exhibit 2,

Deposition of Aundrea Culclager, p. 58.

       18.     Ultimately, it was Ms. Culclager’s observation that Ms. Fletcher and Captain Kelly

provided inconsistent statements “concerning their knowledge of one another.”            Exhibit 2,

Deposition of Aundrea Culclager, p. 59. This caused Ms. Culclager to conclude that one of them,

or perhaps both of them were being untruthful. Exhibit 2, Deposition of Aundrea Culclager, pp.

46-47. Ms. Culclager did not rely on the CVSA exam when concluding that Ms. Fletcher and/or

Captain Kelly were being untruthful to her. Exhibit 2, Deposition of Aundrea Culclager, p. 46.



                                                 5
          Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 6 of 9




       19.     Warden Culclager also reviewed the images from the Adani scanner in conjunction

with the investigation. Although Ms. Fletcher believes the scanner showed a “false positive” on the

two scans, Ms. Culclager reviewed the scans and believed the scans were accurate based on her

observations of the location of the positive finding, the size of the positive finding, and the defined

shape of the positive finding. Exhibit 2, Deposition of Aundrea Culclager, pp. 53-55. Ms.

Culclager circled the positive finding on pages 109, 110, and 111 in Exhibit 9 to her deposition

transcript. Exhibit 2, Deposition of Aundrea Culclager, pp. 37-42 and ADC images dated April

30, 2019 (Ex. 9, ADC 0177-0186).

       20.     Based on the findings of ADC Investigator Donna Best, the surveillance footage,

incident reports, Adani scan imaging, and other internal documents, Warden Culclager

terminated Ms. Fletcher as of May 16, 2019, for violation of Administrative Directive 12-33, which

prohibits violation of ADC policies, unsatisfactory work performance, and falsification of

information provided to ADC. Exhibit 1, Deposition of Bianca Fletcher, pp. and Letter dated May

20, 2019, from Aundrea Culclager regarding Plaintiff’s termination (Ex. 5, ADC 0452-0454).

       21.     Plaintiff initiated an administrative appeal of her termination, which was ultimately

affirmed and upheld by the Office of Personnel Management on the basis that Plaintiff attempted

to enter the facility with a bank card, which Plaintiff conceded during the investigation. Exhibit 1,

Deposition of Bianca Fletcher, pp. 86:3-11, 100:15-101:3 and Final report of SEGAP case #2019-

S34 dated January 10, 2020 (Ex. 8, ADC 0052-0053).

       22.     Aundrea Culclager confirmed that her termination decision was based on and

supported by evidence other than the computer voice stress analyses:

       Q. All right. We have a situation where you're investigating potential contraband
       being brought into a prison, correct?


                                                  6
  Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 7 of 9




A. Yes.

Q. You have interviewed the person who had two positive scans showing at least a
potential that something is there, correct?

A. Yes.

Q. You have surveillance video that makes it sure look like something was handed
off, correct?

A. Yes.

Q. You have Captain Kelly immediately going to the restroom, which was an
opportunity for her to discard what it made it look like on the video that she had
been handed, correct?

          MR. GILLHAM: Object to form.

A. Yes.

Q. You interviewed Ms. Fletcher and Ms. Kelly, and they provided inconsistent
statements to you concerning their knowledge of one another, correct?

          MR. GILLHAM: Objection form.

A. Yes.

Q. Do (sic) you form the belief that one or both of them were lying to you at the
time, correct?

          MR. GILLHAM: Objection form.

A. Yes.

Q. You did not need the CVSA exam to tell you that they were lying to you, did
you?

          MR. GILLHAM: Object to form.

A. No.

Q. Given the circumstances of this termination and the fact that you had
inconsistent statements, surveillance video, Adani scanner showing the presence of


                                         7
         Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 8 of 9




       an object, and especially with the fact that one or both had lied to you, was there
       any way that you could allow them to remain employed with Arkansas Department
       of Corrections?

                MR. GILLHAM: Objection form.

       A. No.

       Q. And you didn’t need the CVSA exam to tell you that, did you?

                MR. GILLHAM: Objection form.

       A. No.

       Q. Based on what you know today, would you have terminated both of those
       individuals even if the CVSA exam had not been performed?

                MR. GILLHAM: Objection form.

       A. Yes.

Exhibit 2, Deposition of Aundrea Culclager, pp. 58:9-60:8.

       23.      Ms. Fletcher is personally unaware of any wrongdoing on the part of Mr. Shook or

NITV Federal Services. Exhibit 1, Deposition of Bianca Fletcher, pp. 136-137.

       24.      Ms. Fletcher is personally unaware of any false statements made by separate

Defendant Gene Shook. Exhibit 1, Deposition of Bianca Fletcher, pp. 139:1-3.

       25.      Ms. Fletcher is personally unaware of any false statements made by separate

Defendant NITV Federal Services, LLC. Exhibit 1, Deposition of Bianca Fletcher, pp. 139:10-13.

       26.      Ms. Fletcher is personally unaware of any fraud or deception committed by

Defendants. Exhibit 1, Deposition of Bianca Fletcher, pp. 139:4-9.

       27.      Ms. Fletcher is personally unaware of any negligence on the part of separate

Defendant Gene Shook. Exhibit 1, Deposition of Bianca Fletcher, pp. 139:15-20.




                                                8
          Case 4:20-cv-00521-LPR Document 18 Filed 11/25/20 Page 9 of 9




        28.     Ms. Fletcher is personally unaware of any negligence on the part of separate NITV

Federal Services, LLC. Exhibit 1, Deposition of Bianca Fletcher, pp. 139:21-140:1.

        WHEREFORE, Defendants, NITV Federal Services, LLC, and Gene Shook respectfully

requests that their Motion for Summary Judgment be granted and for all other just and proper

relief to which it may be entitled.

                                             Respectfully submitted,

                                             James D. Robertson AR BIN 95181
                                             Email: jrobertson@barberlawfirm.com
                                             Adam D. Franks AR BIN 2016124
                                             Email: afranks@barberlawfirm.com
                                             BARBER LAW FIRM PLLC
                                             Attorneys for Defendant
                                             425 West Capitol Avenue, Suite 3400
                                             Little Rock, AR 72201
                                             (501) 372-6175 / (501) 375-2802 (fax)




                                                9
